     Case 5:20-cv-00128 Document 45-5 Filed on 09/26/20 in TXSD Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  LAREDO DIVISION

TEXAS ALLIANCE FOR RETIRED
AMERICANS; SYLVIA BRUNI; DSCC; and
DCCC,

       Plaintiffs,
                                                                 CIVIL ACTION NO. 5:20-cv-128
v.

RUTH R. HUGHS, in her official capacity as
the Texas Secretary of State,

                 Defendant.


                                               ORDER

       Before the Court is Texas Secretary of State Ruth R. Hughs’s Motion to Stay the Preliminary

Injunction. After considering the briefing and all other matters properly before the Court, the Court

is of the opinion that the Motion has merit.

       IT IS THEREFORE ORDERED that the Secretary Hughs’s Motion to Stay is hereby

GRANTED. The Court’s Order granting Plaintiffs’ motion for preliminary injunction is stayed

pending the resolution of Secretary Hughs’s appeal.



DATE: _________________

                                               ____________________________________
                                               MARINA GARCIA MARMOLEJO
                                               UNITED STATES DISTRICT JUDGE
